DETAILED ACTION
Receipt is acknowledged of Applicant’s: (a) IDS, filed on 30 October 2020; (b) IDS filed on 30 November 2021; (c) IDS filed on 30 September 2022; and (d) response to restriction requirement, filed on 30 September 2022.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*  *  *  *  *
Election/Restrictions
Applicant’s election without traverse of Group I and the species of claim 2 in the reply filed on 30 September 2022 is acknowledged.
Claims 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Please note that claim 4 depends on withdrawn claim 3.  Election was made without traverse in the reply filed on 30 September 2022.
*  *  *  *  *
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2000-084050 (“Ishikawa”) (see machine translation filed with the IDS on 30 November 2021).
Ishikawa discloses a soft capsule forming device (Fig. 2) comprising a capsule molding portion (3) comprising: (a) a sheet forming portion (2) for forming a thin film sheet (gelatin sheet S) (see, e.g., [0012], [0017], and claim 1); (b) a pair of forming rolls (die rolls) (44) for performing capsule molding by the sheet formed by the sheet forming portion (see, e.g., [0012], [0017], and claim 1); and (c) chemical solution (e.g. medicine (see [0001]) supplied by a pair of hoppers (84) in the sheet to be encapsulated (see [0030]). 
*  *  *  *  *
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2000-84050 (“Ishikawa”) in view of JP 2020-074836 (“Takayanagi”).  For both references, see machine translation filed with the IDS on 30 November 2021.
Ishikawa is discussed above.  The reference differs from instant claim 2 in that it does not explicitly teach the same medicinal solution.  However, this concept is taught by Takayanagi.
Takayanagi teaches a soft capsule production device (see, e.g., [Overview]) comprising a pair of manufacturing rollers (see Fig. 4), wherein two film sheets are conveyed between a pair of die rolls opposed to each other and counter-rotating, and a stock solution (equivalent to same medicinal solution) is injected from a wedge fitted above the outer periphery of the die roll and filled between the film sheets (see [0024]; see also [0046] describing injection of a raw solution such as a drug between the two gelatin sheets; [0054]; and [0061]).  
Takayanagi explains that this configuration results in a device capable of coping with high-speed operation (see [0024]).  
 It would have been obvious to a person of ordinary skill in the art at the time the invention was made to disclose the device of claim 1, wherein the medicinal solutions being input are the same medicinal solution, as taught by Ishikawa in view of Takayanagi.  One of ordinary skill in the art at the time the invention was made would have been motivated to use the same medicinal solution because it results in a device capable of coping with high-speed operation, as explained by Takayanagi (see above).
[Wingdings 2 font/0xF3]
Correspondence
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN S AHMED whose telephone number is (571)272-4792. The examiner can normally be reached 10am-630pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571)272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASAN S. AHMED
Primary Examiner
Art Unit 1615



/HASAN S AHMED/Primary Examiner, Art Unit 1615